G-rangee,, J.
*3851 *3862 *384I. We first notice the action as to the directors, under the facts as presented, which are not questioned. The law provides for the election of directors in independent districts on the second Monday in March of each year. . In districts like the one in question, the board of directors consists of three, each holding for a term of three years, so arranged that one is elected each year. The judges of election are to issue certificates of election to the *385persons elected for the ensuing term. Code, section 1808. The law nowhere makes express provisions for the qualification of such directors. If they are to qualify, the law requiring it, and the time for it, must be found in the law as to district townships. Section 1806, being one of the sections as to independent districts, is as follows: “Said district may have as many schools, and be divided into such wards or other subdivisions for school purposes, as the board of directors may deem proper; and shall be governed by the laws enacted for the regulation of district townships, so far as the same may be applicable.” It was doubtless the intention that these, as well as other officers, should qualify by the taking of an oath. Subdirectors, who constitute the board of directors in district townships, are elected on the first Monday in March, and.are required to qualify by taking an oath before some officer authorized to administer oaths, on or before the third Monday in March, on which day is the first regular meeting of the board of directors. The regular meeting of the board of directors in independent districts is on the third Monday in March, being one week after the election of directors. It is at this meeting, as we understand, that they assume the duties of office, and become members of the board. There is little room to doubt that they are to qualify by taking an oath, the same as required of a subdirector, on or before that day. Looking to the facts of this case, it will be seen that defendant Tohe was elected in 1893, and at the regular March meeting of the board, he qualified, by taking an oath before the relator, who was secretary of the board, but not by law qualified to administer oaths. The same was true of defendant Neal, in 1894. The title of defendant William And'erson to his office is not questioned. The term of office of Tohe expired in March, 1896, by operation of law; *386that of Neal, in March, of this year; and if we are to hold their acts void, or, in other words, if we are to hold that their acts as directors are not official, in the sense of being valid, some of the consequences to result may be readily imagined. Such a fact should have its weight in the settlement of doubtful questions of statutory construction. The defect in qualifying, was the failure to take the oath of office before a proper person. We have no doubt that the directors were de facto officers. In State v. Perkins, 24 N. J. Law, 409, the syllabus, which is sustained by the opinion, states: “If officers, who are required to be sworn before they enter on the duties of their office, are wrongly sworn, — e. g. before a person not authorized to administer the oath, — their acts are not therefore invalid. The general rule is that the acts of an officer de facto, in which others have an interest, are valid.” The rule of the case as to officers de facto is so universal as not to be doubted. We have no doubt of the validity of the acts of the defendant directors. A further reference to the case as to them may be made after considering the case as to the treasurer and secretary.
3 II. The following are the further facts in the case: “That on the seventeenth day of September, 1894, being the third Monday in September, 1894, the school board of said independent district met at 9 o’clock a. m., for the transaction of their regular business for that day; that they remained in session until about noon of said day, when, becoming somewhat embroiled in their business, they got up, and left their meeting place, without making any arrangements to return, or to hold another meeting that day; that they elected no secretary nor treasurer at that time; that afterward, and on the same day, and about seven or eight o’clock at night, and after they had gone to Albia, and been properly sworn in, *387said board, without notifying the relator further than to inquire for him at his boarding house, and without giving him, personally, any notice of a further meeting, and without him having any notice thereof, got together, and, after calling to order, appointed a temporary secretary, and adjourned to another day, for the election of a secretary and treasurer, and, at the time adjourned to, they elected defendant, A. L. Anderson, secretary of said school district, and defendant J. M. Powell, treasurer of said district; that afterward, and within ten days after said meeting, on the third Monday of September, 1894, the relator presented to the president of said board his qualification and bond as secretary of said district, and claimed to hold the office as a hold-over secretary; that said president refused to receive said bond; and that said *A. L. Anderson has since held the office as secretary of said school district, to the exclusion of relator.” We see nothing in this proceeding to invalidate the action of the board. The claim is that there could be no valid election of a treasurer or secretary after the separation, because the members of the board “got up and left their meeting place, without making any arrangements to return, nor to hold another meeting that day.” We attach no other meaning to the finding than that* because of their trouble, they separated for a time, and then returned to their duties. No other conclusion is permissible. It is not to be inferred, as claimed by appellant, that it was “with no intention of returning or of meeting again that day.” It was not an adjournment, but, practically, a recess. The cause of it is of no moment, nor is the manner of taking it. We are not to assume motives or purposes that will invalidate the acts of public officers. The law required the board to elect the treasurer and secretary at the regular meeting on the third Monday in September, and that was done. The *388acts of the directors being valid as de facto officers, the election of the treasurer and secretary by them made them officers de jure. The prayer of the petition is that the defendants be ousted from the offices they are unlawfully holding, and that the relator be placed in the office of secretary. Our conclusion is that the treasurer and secretary were legally chosen, so that the district court did not err in refusing to remove them, and grant the prayer of the relator as to himself.
4 The district court also held that the qualification of the directors, in September, made them officers de jure. The correctness of that holding we need not determine. Their terms have now both expired by operation of law, and were we to reverse that holding, and direct a judgment of ouster, it could not be enforced, nor could such a judgment be of any avail to the relator, to secure to him the object of the suit, as, with a judgment of ouster enforced, he could not be placed in the office of secretary. No one is contesting the right to the office of director, and no money consideration is involved. The ruling of the court denying a judgment of ouster as to the directors, in any event, was without prejudice to any claim of right in this suit. A judgment of ouster at this time would be an idle form. See State v. Minton, 49 Iowa, 591; State v. Porter, 58 Iowa 19 (11 N. W. Rep. 715). The judgment is aeeirmed.